DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1 – 9, drawn to a method for diagnosing lesions, classified in A61B5/02007 and A61B6/504.
II. Claim 10 – 13, drawn to a validation method for diagnosing lesions, classified in A61B5/02007 and A61B6/504.
III. Claim 14 – 20, drawn to a treatment method for treating a patient having a lesion in each of left and right lower limb arteries, classified in A61B17/00234.


The inventions are independent or distinct, each from the other because:

Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as 

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the claimed Invention II and claimed Invention III are materially different modes of operation. Invention I is claimed as a validation method for diagnosis with specific steps in lesion detecting, identifying, acquiring, determining and validating. In the meanwhile, Invention III is claimed as a method for treatment with specific steps in catheter introducing and inserting. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants, since Invention I is diagnosis method and Invention III is treatment method as stated above.

There is no restriction requirement between Invention I and Invention II.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
In this case, Invention I is drawn to a method for diagnosing lesions, classified in A61B5/02007 and A61B6/504; Invention II is drawn to a validation method for diagnosing lesions, classified in A61B5/02007 and A61B6/504; Invention III is drawn to a treatment method for treating a patient having a lesion in each of left and right lower limb arteries, classified in A61B17/00234. 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
In this case, Invention I is related to a lesion diagnosis method, Invention II is related to a validation method for lesion diagnosis, Invention III is related to a treatment method. 
(c) the inventions require different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);

(d) the prior art applicable to one invention would not likely be applicable to another invention;
In this case, a prior art without teaching catheter manipulation may not be able to apply to the Invention III, a prior art teaches a treatment method without specific lesion detection may not be able to apply to the Invention I or II. 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
In this case, since there are different components in each Invention, it is likely to raise different issues under 35 U.S.C. 112.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793

                /ROCHELLE D TURCHEN/                           Primary Examiner, Art Unit 3793